DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because said abstract begins with “The invention proposes…”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: fixing means in claim 13 and identification means in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9, 11-12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3-4, and 11 recites the limitation "said means for identifying the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the at least one projection" in line 1 and “the at least one cavity” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the means for identifying the actuation base" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the “means for identifying the actuation base” is same as “identification means” in claim 14.
	Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-11, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trochel (US 2021/0068517).
Regarding claim 1, Trochel teaches a refill having a main axis intended to be removably mounted on an actuation base and configured to receive a cosmetic product, said refill (13) comprising at least two recognition elements, called first recognition elements (4A & 4D, Fig 3 or 6; ¶ [59, 61, 65]; therefore considered at least two), arranged so as to form a predefined identification pattern (47, Fig 10) configured to engage with recognition elements called second recognition elements (6B, Fig 3 or 6, ¶ [59, 61, 65]; therefore considered at least two) forming a complementary pattern (67, Fig 10) for identifying the actuation base so as to enable the mounting of the refill on the actuation base (8, Fig 3 or 6) to allow an input and/or an output of the cosmetic product (as shown in Fig 1-2 or 4-5), wherein said identification pattern is configured to be associated with said pattern for identifying the base according to one single angular position.  
Trochel further teaches in claim 4 (as best understood) wherein said pattern for identifying the refill is configured such that the latter and said means for identifying the base are inserted in one another (as shown in Fig 1-2 or 4-5);
in claim 5 wherein at least one of the first recognition elements is a projection (4D, Fig 6) configured to engage with at least one cavity of the base;
in claim 6 wherein at least one of the first recognition elements is a cavity (4D, Fig 10) configured to engage with at least one projection of the base;
in claim 8 having a first portion (1, 2, 3, Fig 3 or 6) comprising a first end provided with an opening (adjacent to 2E) through which the cosmetic product exits (as shown in Fig 1-2) and a second opposite portion (4) inaccessible to the user when the refill is mounted on the actuation base (as shown in Fig 1-2), the second portion having an outer surface (outer bottom surface of 4) on which the identification pattern is arranged;
in claim 9 (as best understood) wherein the at least one projection is at least one ridge extending over the outer surface of the second portion (as shown in Fig 6), the at least one cavity is at least one notch extending over the outer surface of the second portion (as shown in Fig 3);
in claim 10 wherein the at least one first recognition element is a plurality of projections and/or cavities distributed over the outer surface of the second portion in a defined manner (¶ [59, 61]); and
in claim 11 (as best understood) wherein the second portion is provided with a transversal bottom having an outer surface (as shown in Fig 3 or 6), the identification pattern being situated on the outer surface of the transversal bottom of the refill (as shown in Fig 3 or 6), the transversal bottom of the refill further comprising at least one skirt (4M, Fig 10) projecting from the outer surface of the transversal bottom, said skirt having defined dimensions according to the dimensions of the means for identifying the actuation base.  
Regarding claim 14, Trochel teaches a container for cosmetic product, comprising: a refill having a main axis intended to be removably mounted on an actuation base and configured to receive a cosmetic product, said refill (13) comprising at least two recognition elements, called first recognition elements (4A & 4D, Fig 3 or 6; ¶ [59, 61, 65]; therefore considered at least two), arranged so as to form a predefined identification pattern (47, Fig 10) configured to engage with recognition elements called second recognition elements (6B, Fig 3 or 6, ¶ [59, 61, 65]; therefore considered at least two) forming a complementary pattern (67, Fig 10) for identifying the actuation base so as to enable the mounting of the refill on the actuation base (8, Fig 3 or 6) to allow an input and/or an output of the cosmetic product (as shown in Fig 1-2 or 4-5), wherein said identification pattern is configured to be associated with said pattern for identifying the base according to one single angular position; and a corresponding actuation base (8) allowing an input and/or an output of the cosmetic product, said refill being configured to be removably mounted on the actuation base (as shown in Fig 1-2 or 4-5), said actuation base comprising an identification means (6B) configured to engage with the pattern for identifying the refill when the refill is mounted on the actuation base so as to enable the mounting of the refill on the actuation base and to allow an input and/or an output of the cosmetic product (as shown in Fig 1-2 or 4-5).  
Trochel further teaches in claim 15 (as best understood) wherein the means for identifying the actuation base comprises at least one recognition element (6B), called second recognition element, forming a predefined pattern for identifying complementary to the pattern for identifying the refill such that the pattern for identifying the refill corresponds to it, and wherein the at least one second recognition element is at least one cavity (as shown in Fig 6) and/or at least one complementary projection of the at least one first recognition element (as shown in Fig 3).  

Allowable Subject Matter
Claims 2, 7, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,505,607 to Sugiyama is directed to the state of the art as a relevant teaching of the claimed invention of lipstick refills with distinct recognition features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754